Title: From George Washington to Major General Nathanael Greene, 21 June 1780
From: Washington, George
To: Greene, Nathanael



Sir;
[Springfield, 21 June 1780]

By the general order of this day you take the command of the troops left at this post and the vicinity, consisting of Maxwells and Starke’s brigades, Lees corps and the militia—The objects of your command are as far as possible to cover the country and the public stores—the dispositions for this purpose are left entirely to your discretion, with this recommendation only that you use every precaution in your power to avoid surprise and provide for the security of your corps.
You will pay particular attention to the obtaining intelligence from the enemy—of their land and sea force, of their movements and intentions, giving me punctual advice of whatever comes to your knowlege. Given at Head Quarters Springfield June 21st 1780.
